Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on January 18, 2021. Claims 1-4 are amended. Claims 11-20 are canceled. Claims 21-23 are newly added.  Examiner withdraws 35 USC 112 second paragraph rejection.
Claims 1-10, and 21-23 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Anglehard (Registration No. 38,796) on 07/27/2021.
The application has been amended as follows: 

Claim 1 (Currently Amended) A live broadcast streaming system comprising:
an ingest decoding module;

a video routing module;
a collection module;
a real-time analysis module;
a reporting module;
at least one database; and
a control module comprising:
a processor; and
a non-transitory computer-readable medium containing instructions that, when executed by said processor, cause said processor to perform:
receiving, from a client user interface, client credentials for each desired heterogenous delivery platforms and client instructions regarding an event to be broadcasted, said instructions comprising: a source for receiving said event; a streaming schedule for broadcasting said event; configuration details for streaming said event; and said desired heterogenous delivery platforms;
authenticating said client credentials for each of said desired heterogenous delivery platforms to authorize said broadcasting of said event, said authenticating comprising using an access delegation standard in which a platform specific access token is issued for each of said desired heterogenous delivery platforms, said platform specific tokens being operable to authenticate said client credentials;
delivering said event based on said schedule for broadcasting, said delivering comprising:

receiving said decoded stream by said processing and encoding module and providing a plurality of output streams each having a different bitrate; and
receiving said plurality of output streams and directing them to said desired heterogenous delivery platforms using said video routing module;
collecting key performance indicators from each of said desired heterogenous delivery platforms by said collection module, wherein said key performance indicators include at least one of: information on viewers for each of said delivery platforms, changes in said information for each of said delivery platforms, information on viewers in different geographical regions for each of said delivery platform;
storing said key performance indicators in said at least one database;
performing analysis on said key performance indicators by said real time analysis module and providing results, wherein said [[preforming]] performing analysis includes at least one of
providing diagrams and indicators for one or more of each of said key performance indicators at different times and regions[[,]] ;
showing a summation of said key performances indicators at different times and regions; 
showing changes in said key performance indicators at different times and regions; and 

storing said results in said at least one database and reporting said results of said analysis by said reporting module to said user interface.
Claims 2-7 (Previously Presented)
Claim 8 (Cancelled)
Claims 9-10 (Previously Presented)
Claims 11-21 (Canceled)
Claim 22 (Currently Amended) A live broadcast streaming system comprising:
an ingest decoding module;
a processing and encoding module;
a video routing module;
a collection module;
a real-time analysis module;
a reporting module;
at least one database; and
a control module comprising:
a processor; and
a non-transitory computer-readable medium containing instructions that, when executed by said processor, cause said processor to perform:
receiving, from a client user interface, client credentials for each desired heterogenous delivery platforms and client instructions regarding an event to be broadcasted, said instructions comprising: a source for receiving said event; a streaming 
authenticating said client credentials for each of said desired heterogenous delivery platforms to authorize said broadcasting of said event, said authenticating comprising using an access delegation standard in which a platform specific access token is issued for each of said desired heterogenous delivery platforms, said platform specific tokens being operable to authenticate said client credentials;
delivering said event based on said schedule for broadcasting, said delivering comprising:
decoding a contribution stream received from said source by said ingest decoding module and providing a decoded stream;
receiving said decoded stream by said processing and encoding module and providing a plurality of output streams each having a different bitrate; and
receiving said plurality of output streams and directing them to said desired heterogenous delivery platforms using said video routing module;
collecting key performance indicators from each of said desired heterogenous delivery platforms by said collection module, wherein said key performance indicators include at least one of: information on viewers for each of said delivery platforms, changes in said information for each of said delivery platforms, information on viewers in different geographical regions for each of said delivery platform;
storing said key performance indicators in said at least one database;

storing said results in said at least one database and reporting said results of said analysis by said reporting module to said user interface.
Claim 23 (Currently Amended) A live broadcast streaming system comprising:
an ingest decoding module;
a processing and encoding module;
a video routing module;
a collection module;
a real-time analysis module;
a reporting module;
at least one database; and
a control module comprising:
a processor; and
a non-transitory computer-readable medium containing instructions that, when executed by said processor, cause said processor to perform:
receiving, from a client user interface, client credentials for each desired heterogenous delivery platforms and client instructions regarding an event to be broadcasted, said instructions comprising: a source for receiving said event; a streaming 
authenticating said client credentials for each of said desired heterogenous delivery platforms to authorize said broadcasting of said event, said authenticating comprising using an access delegation standard in which a platform specific access token is issued for each of said desired heterogenous delivery platforms, said platform specific tokens being operable to authenticate said client credentials;
delivering said event based on said schedule for broadcasting, said delivering comprising:
decoding a contribution stream received from said source by said ingest decoding module and providing a decoded stream;
receiving said decoded stream by said processing and encoding module and providing a plurality of output streams each having a different bitrate; and
receiving said plurality of output streams and directing them to said desired heterogenous delivery platforms using said video routing module;
collecting key performance indicators from each of said desired heterogenous delivery platforms by said collection module, wherein said key performance indicators include at least one of: information on viewers for each of said delivery platforms, changes in said information for each of said delivery platforms, information on viewers in different geographical regions for each of said delivery platform;
storing said key performance indicators in said at least one database;

storing said results in said at least one database and reporting said results of said analysis by said reporting module to said user interface.

REASONS FOR ALLOWANCE
Claims 1-7, 9-10, and 22-23 are allowed.  
The prior art of record, Curcio ‘890, Motrenko ‘858, and Bilinski ‘237, fail to teach or fairly suggest, the limitation of authenticating said client credentials for each of said desired heterogeneous delivery platforms to authorize said broadcasting of said event, said authenticating comprising using an access delegation standard in which a platform specific access token is issued for each of said desired heterogenous delivery platforms, said platform specific tokens being operable to authenticate said client credentials; delivering said event based on said schedule for broadcasting, said delivering comprising: decoding a contribution stream received from said source by said ingest decoding module and providing a decoded stream; receiving said decoded stream by said processing and encoding module and providing a plurality of output streams each having a different bitrate; and receiving said plurality of output streams and directing them to said desired heterogenous delivery platforms using said video routing module; collecting key performance indicators from each of said desired heterogenous delivery platforms by said collection module, in the specific manner and combinations recited in claims 1-17.  
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of authenticating said client credentials for each of said desired heterogenous delivery platforms to authorize said broadcasting of said event, said 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455